Exhibit 10.1
 
SECURITIES PURCHASE AGREEMENT
 
This Securities Purchase Agreement (this “Agreement”) is dated as of April 8,
2013, between VistaGen Therapeutics, Inc.  (the “Company”), and Autilion AG (the
“Purchaser”).
 
WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(2) of the Securities Act of 1933, as amended (the
“Securities Act”), and Rule 506 promulgated thereunder, the Company desires to
issue and sell to the Purchaser, and the Purchaser, desires to purchase from the
Company, securities of the Company as more fully described in this Agreement.
 
NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and Purchaser agree as
follows:
 
ARTICLE I.
 
DEFINITIONS
 
1.1 Definitions. In addition to the terms defined elsewhere in this Agreement,
for all purposes of this Agreement, the following terms have the meanings set
forth in this Section 1.1:
 
 “Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 405 under the
Securities Act.
 
“Board of Directors” means the board of directors of the Company.
 
“Business Day” means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the State of California are authorized or required by law or
other governmental action to close.
 
“Closing” means a closing of the purchase and sale of the Shares pursuant to
Section 2.1.
 
 “Commission” means the United States Securities and Exchange Commission.
 
“Common Stock” means the common stock of the Company, par value $0.001 per
share, and any other class of securities into which such securities may
hereafter be reclassified or changed.
 
“Common Stock Equivalents” means any securities of the Company or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any debt, preferred stock, right,
option, warrant or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock.
 
“Company Counsel” means Disclosure Law Group, with offices located at 501 W.
Broadway, Suite 800, San Diego, California 92101 USA.
 
“Disclosure Schedules” shall have the meaning ascribed to such term in Section
3.1.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.


“Liens” means a lien, charge pledge, security interest, encumbrance, right of
first refusal, preemptive right or other restriction.

 
-1-

--------------------------------------------------------------------------------

 
 
“Material Adverse Effect” shall have the meaning assigned to such term in
Section 3.1(b).
 
“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.
 
“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an informal investigation or partial proceeding,
such as a deposition), whether commenced or threatened in which the Company has
knowledge.
 
“Registration Statement” means a registration statement meeting the requirements
set forth in Section 4.1, covering the resale of the Shares by the Purchaser.
 
“Required Approvals” shall have the meaning ascribed to such term in Section
3.1(e).
 
“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.
 
“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.

 
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.
 
“Shares” means the shares of Common Stock issued or issuable to Purchaser
pursuant to this Agreement.
 
“Short Sales” means all “short sales” as defined in Rule 200 of Regulation SHO
under the Exchange Act (but shall not be deemed to include the location and/or
reservation of borrowable shares of Common Stock). 
 
“Subscription Amount” means the aggregate amount to be paid for Shares purchased
hereunder as specified in this Agreement, in United States dollars and in
immediately available funds.
 
“Subsidiary” means any subsidiary of the Company as set forth on Schedule 3.1(a)
and shall, where applicable, also include any direct or indirect subsidiary of
the Company formed or acquired after the date hereof.
 
“Trading Day” means a day on which the principal Trading Market is open for
trading.
 
“Trading Market” means any of the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the NYSE
MKT, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global
Select Market, the New York Stock Exchange, the OTC BB, or any quotation service
maintained by the OTC Markets (or any successors to any of the foregoing).
 
“Transaction Documents” means this Agreement, the Voting Agreement, all exhibits
and schedules thereto and hereto and any other documents or agreements executed
in connection with the transactions contemplated hereunder.
 
“Transfer Agent” means Registrar and Transfer Company, the current transfer
agent of the Company, with a mailing address of 10 Commerce Drive, Cranford, New
Jersey 07016 USA, and any successor transfer agent of the Company.

 
-2-

--------------------------------------------------------------------------------

 
 
ARTICLE II.
 
PURCHASE AND SALE
 
2.1 Closing.  Upon the terms and subject to the conditions set forth herein, the
Company agrees to sell, and the Purchaser agrees to purchase, Seventy Two
Million (72,000,000) Shares of Common Stock of the Company for Thirty Six
Million U.S. Dollars ($36,000,000), or $0.50 per Share, in one tranche or a
series of tranches (each, a “Closing” and the date of each such Closing, an
“Investment Date”), on or before April 30, 2013.  On each Investment Date, the
Company and the Purchaser shall deliver the items set forth in Section 2.3
deliverable at the Closing.  Upon satisfaction of the covenants and conditions
set forth in Section 2.3, each Closing shall occur at the offices of Company
Counsel or such other location as the parties shall mutually agree.
 
2.2 Method of Funding.  Purchaser shall purchase the Shares, and pay the
applicable Subscription Amount, by wire transfer of immediately available funds
to the Company using the wire instructions attached hereto as Exhibit C.
 
2.3 Closing Conditions.
 
(a)           The obligations of the Company hereunder in connection with each
Closing are subject to the following conditions, which conditions may be waived
by the Company in its sole discretion:
 
(i) the accuracy, in all material respects, of the representations and
warranties of the Purchaser; and
 
(ii) all obligations, covenants and agreements of the Purchaser required to be
performed at or prior to the applicable Investment Date shall have been
performed.
 
(b) The obligations of the Purchaser hereunder in connection with each Closing
are subject to the following conditions:
 
(i) the accuracy in all material respects when made of the representations and
warranties of the Company contained herein (unless as of a specific date
therein);
 
(ii) all obligations, covenants and agreements of the Company required to be
performed at the applicable Investment Date shall have been performed;
 
(iii) there shall have been no Material Adverse Effect with respect to the
Company since the date hereof;
 
(iv) trading in the Common Stock shall not have been suspended by the Commission
or the Company’s principal Trading Market, and trading in securities generally
as reported by Bloomberg L.P. shall not have been suspended or limited, or
minimum prices shall not have been established on securities whose trades are
reported by such service, or on any Trading Market, nor shall a banking
moratorium have been declared either by the United States or California state
authorities nor shall there have occurred any material outbreak or escalation of
hostilities or other national or international calamity of such magnitude in its
effect on, or any material adverse change in, any financial market which, in
each case, in the reasonable judgment of the Purchaser, makes it impracticable
or inadvisable to purchase the Shares;
 
 (v)           no default or event of default shall have occurred under and as
defined in any of the Transaction Documents;
 
(vi)           Investor shall have received a certificate executed by an officer
of the Company and dated as of such Investment Date, which certificate ratifies
and confirms the representations and warranties of the Company contained herein;
and
 
(vii)           Investor shall have received a legal opinion of Company Counsel,
substantially in the form of Exhibit B attached hereto.


 
-3-

--------------------------------------------------------------------------------

 
 
ARTICLE III.
 
REPRESENTATIONS AND WARRANTIES
 
3.1 Representations and Warranties of the Company. Except as set forth in the
Disclosure Schedules, which Disclosure Schedules shall be deemed a part hereof
and shall qualify any representation or warranty otherwise made herein to the
extent of the disclosure contained in the corresponding section of the
Disclosure Schedules, the Company hereby makes the following representations and
warranties to the Purchaser:
 
(a) Subsidiaries.  All of the direct and indirect subsidiaries of the Company
are set forth on Schedule 3.1(a).  The Company owns, directly or indirectly, all
of the capital stock or other equity interests of each Subsidiary free and clear
of any Liens, and all of the issued and outstanding shares of capital stock of
each Subsidiary are validly issued and are fully paid, non-assessable.
 
(b) Organization and Qualification.  The Company and each of the Subsidiaries is
an entity duly incorporated or otherwise organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or
organization, with the requisite power and authority to own and use its
properties and assets and to carry on its business as currently
conducted.  Neither the Company nor any Subsidiary is in violation nor default
of any of the provisions of its respective certificate or articles of
incorporation, bylaws or other organizational or charter documents.  Each of the
Company and the Subsidiaries is duly qualified to conduct business and is in
good standing as a foreign corporation or other entity in each jurisdiction in
which the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, could not have or reasonably be expected to result
in: (i) a material adverse effect on the legality, validity or enforceability of
any Transaction Document, (ii) a material adverse effect on the results of
operations, assets, business, prospects or condition (financial or otherwise) of
the Company and the Subsidiaries, taken as a whole, or (iii) a material adverse
effect on the Company’s ability to perform in any material respect on a timely
basis its obligations under any Transaction Document (any of (i), (ii) or (iii),
a “Material Adverse Effect”) and no Proceeding has been instituted in any such
jurisdiction revoking, limiting or curtailing or seeking to revoke, limit or
curtail such power and authority or qualification.
 
(c) Authorization; Enforcement.  The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
this Agreement and each of the other Transaction Documents and otherwise to
carry out its obligations hereunder and thereunder.  The execution and delivery
of each of this Agreement and the other Transaction Documents by the Company and
the consummation by it of the transactions contemplated hereby and thereby have
been duly authorized by all necessary action on the part of the Company and no
further action is required by the Company, the Board of Directors or the
Company’s stockholders in connection herewith or therewith other than in
connection with the Required Approvals.  This Agreement and each other
Transaction Document to which it is a party has been (or upon delivery will have
been) duly executed by the Company and, when delivered in accordance with the
terms hereof and thereof, will constitute the valid and binding obligation of
the Company enforceable against the Company in accordance with its terms,
except: (i) as limited by general equitable principles and applicable
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting enforcement of creditors’ rights generally, (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies and (iii) insofar as indemnification and
contribution provisions may be limited by applicable law.
 
(d) No Conflicts.  The execution, delivery and performance by the Company of
this Agreement and the other Transaction Documents to which it is a party, the
issuance and sale of the Shares and the consummation by it of the transactions
contemplated hereby and thereby do not and will not: (i) conflict with or
violate any provision of the Company’s or any Subsidiary’s certificate or
articles of incorporation, bylaws or other organizational or charter documents,
(ii) conflict with, or constitute a default (or an event that with notice or
lapse of time or both would become a default) under, result in the creation of
any Lien upon any of the properties or assets of the Company or any Subsidiary,
or give to others any rights of termination, amendment, acceleration or
cancellation (with or without notice, lapse of time or both) of, any agreement,
credit facility, debt or other instrument (evidencing a Company or Subsidiary
debt or otherwise) or other understanding to which the Company or any Subsidiary
is a party or by which any property or asset of the Company or any Subsidiary is
bound or affected, or (iii) subject to the Required Approvals, conflict with or
result in a violation of any law, rule, regulation, order, judgment, injunction,
decree or other restriction of any court or governmental authority to which the
Company or a Subsidiary is subject (including federal and state securities laws
and regulations), or by which any property or asset of the Company or a
Subsidiary is bound or affected; except in the case of each of clauses (ii) and
(iii), such as could not have or reasonably be expected to result in a Material
Adverse Effect.

 
-4-

--------------------------------------------------------------------------------

 
 
(e) Filings, Consents and Approvals.  The Company is not required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other Person in connection with the execution,
delivery and performance by the Company of the Transaction Documents, other
than: (i) the filings required pursuant to the Exchange Act, and (ii) the filing
of Form D with the Commission and such filings as are required to be made under
applicable state securities laws (collectively, the “Required Approvals”).
 
(f) Issuance of the Shares.  The Shares are duly authorized and, when issued and
paid for in accordance with this Agreement, will be duly and validly issued,
fully paid and nonassessable, free and clear of all Liens imposed by the Company
other than restrictions on transfer provided for in the Transaction Documents.
The Company has reserved from its duly authorized capital stock the maximum
number of shares of Common Stock issuable pursuant to this Agreement.
 
(g) Capitalization.  The capitalization of the Company is as set forth on
Schedule 3.1(g). The Company has not issued any capital stock since its most
recently filed periodic report under the Exchange Act, other than pursuant to
the exercise of employee stock options under the Company’s stock option plans,
the issuance of shares of Common Stock to employees pursuant to the Company’s
employee stock purchase plans and pursuant to the conversion and/or exercise of
Common Stock Equivalents outstanding as of the date of the most recently filed
periodic report under the Exchange Act.  No Person has any right of first
refusal, preemptive right, right of participation, or any similar right to
participate in the transactions contemplated by the Transaction
Documents.  Except as a result of the purchase and sale of the Shares, there are
no outstanding options, warrants, scrip rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities, rights or
obligations convertible into or exercisable or exchangeable for, or giving any
Person any right to subscribe for or acquire any shares of Common Stock, or
contracts, commitments, understandings or arrangements by which the Company or
any Subsidiary is or may become bound to issue additional shares of Common Stock
or Common Stock Equivalents.  The issuance and sale of the Shares will not
obligate the Company to issue shares of Common Stock or other securities to any
Person (other than the Purchaser) and will not result in a right of any holder
of Company securities to adjust the exercise, conversion, exchange or reset
price under any of such securities. All of the outstanding shares of capital
stock of the Company are duly authorized, validly issued, fully paid and
nonassessable, have been issued in compliance with all federal and state
securities laws, and none of such outstanding shares was issued in violation of
any preemptive rights or similar rights to subscribe for or purchase
securities.  No further approval or authorization of any stockholder, the Board
of Directors or others is required for the issuance and sale of the
Shares.  There are no stockholders agreements, voting agreements or other
similar agreements with respect to the Company’s capital stock to which the
Company is a party or, to the knowledge of the Company, between or among any of
the Company’s stockholders.
 
(h) SEC Reports; Financial Statements.  The Company has filed all reports,
schedules, forms, statements and other documents required to be filed by the
Company under the Securities Act and the Exchange Act, including pursuant to
Section 13(a) or 15(d) thereof, for the two years preceding the date hereof (or
such shorter period as the Company was required by law or regulation to file
such material) (the foregoing materials, including the exhibits thereto and
documents incorporated by reference therein, being collectively referred to
herein as the “SEC Reports”) on a timely basis or has received a valid extension
of such time of filing and has filed any such SEC Reports prior to the
expiration of any such extension.  As of their respective dates, the SEC Reports
complied in all material respects with the requirements of the Securities Act
and the Exchange Act, as applicable, and none of the SEC Reports, when filed,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.  The financial statements of the Company included in the SEC Reports
comply in all material respects with applicable accounting requirements and the
rules and regulations of the Commission with respect thereto as in effect at the
time of filing.  Such financial statements have been prepared in accordance with
United States generally accepted accounting principles applied on a consistent
basis during the periods involved (“GAAP”), except as may be otherwise specified
in such financial statements or the notes thereto and except that unaudited
financial statements may not contain all footnotes required by GAAP, and fairly
present in all material respects the financial position of the Company and its
consolidated Subsidiaries as of and for the dates thereof and the results of
operations and cash flows for the periods then ended, subject, in the case of
unaudited statements, to normal, immaterial, year-end audit adjustments.

 
-5-

--------------------------------------------------------------------------------

 
 
(i) Material Changes; Undisclosed Events, Liabilities or Developments.  Since
the date of the latest audited financial statements included within the SEC
Reports, except as specifically disclosed in a subsequent SEC Report filed prior
to the date hereof: (i) there has been no event, occurrence or development that
has had or that could reasonably be expected to result in a Material Adverse
Effect, (ii) the Company has not incurred any liabilities (contingent or
otherwise) other than (A) trade payables and accrued expenses incurred in the
ordinary course of business consistent with past practice and (B) liabilities
not required to be reflected in the Company’s financial statements pursuant to
GAAP or disclosed in filings made with the Commission, (iii) the Company has not
altered its method of accounting and (iv) the Company has not declared or made
any dividend or distribution of cash or other property to its stockholders or
purchased, redeemed or made any agreements to purchase or redeem any shares of
its capital stock.  The Company does not have pending before the Commission any
request for confidential treatment of information.  Except for the issuance of
the Shares contemplated by this Agreement or as set forth on Schedule 3.1(i), no
event, liability, fact, circumstance, occurrence or development has occurred or
exists, or is reasonably expected to occur or exist, with respect to the Company
or its Subsidiaries or their respective businesses, properties, operations,
assets or financial condition, that would be required to be disclosed by the
Company under applicable securities laws at the time this representation is made
or deemed made that has not been publicly disclosed at least one Trading Day
prior to the date that this representation is made.
 
(j) Litigation.  There is no action, suit, inquiry, notice of violation,
proceeding or investigation pending or, to the actual knowledge of the Company,
threatened against or affecting the Company, any Subsidiary or any of their
respective properties before or by any court, arbitrator, governmental or
administrative agency or regulatory authority (federal, state, county, local or
foreign) (collectively, an “Action”) which (i) adversely affects or challenges
the legality, validity or enforceability of any of the Transaction Documents or
the Shares or (ii) could, if there were an unfavorable decision, have or
reasonably be expected to result in a Material Adverse Effect.  Neither the
Company nor any Subsidiary, nor any director or officer thereof, is or has been
the subject of any Action involving a claim of violation of or liability under
federal or state securities laws or a claim of breach of fiduciary duty.  There
has not been, and to the knowledge of the Company, there is not pending or
contemplated, any investigation by the Commission involving the Company or any
current or former director or officer of the Company.  The Commission has not
issued any stop order or other order suspending the effectiveness of any
registration statement filed by the Company or any Subsidiary under the Exchange
Act or the Securities Act.
 
(k) Labor Relations.  No labor dispute exists or, to the knowledge of the
Company, is imminent with respect to any of the employees of the Company, which
could reasonably be expected to result in a Material Adverse Effect.  None of
the Company’s or its Subsidiaries’ employees is a member of a union that relates
to such employee’s relationship with the Company or such Subsidiary, and neither
the Company nor any of its Subsidiaries is a party to a collective bargaining
agreement, and the Company and its Subsidiaries believe that their relationships
with their employees are good.  To the knowledge of the Company, no executive
officer of the Company or any Subsidiary is, or is now expected to be, in
violation of any material term of any employment contract, confidentiality,
disclosure or proprietary information agreement or non-competition agreement, or
any other contract or agreement or any restrictive covenant in favor of any
third party, and the continued employment of each such executive officer does
not subject the Company or any of its Subsidiaries to any liability with respect
to any of the foregoing matters.  The Company and its Subsidiaries are in
compliance with all U.S. federal, state, local and foreign laws and regulations
relating to employment and employment practices, terms and conditions of
employment and wages and hours, except where the failure to be in compliance
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.
 
(l) Compliance.  Neither the Company nor any Subsidiary: (i) is in default under
or in violation of (and no event has occurred that has not been waived that,
with notice or lapse of time or both, would result in a default by the Company
or any Subsidiary under), nor has the Company or any Subsidiary received notice
of a claim that it is in default under or that it is in violation of, any
indenture, loan or credit agreement or any other agreement or instrument to
which it is a party or by which it or any of its properties is bound (whether or
not such default or violation has been waived), (ii) is in violation of any
judgment, decree, or order of any court, arbitrator or other governmental
authority or (iii) is or has been in violation of any statute, rule, ordinance
or regulation of any governmental authority, including without limitation all
foreign, federal, state and local laws relating to taxes, environmental
protection, occupational health and safety, product quality and safety and
employment and labor matters, except in each case as could not have or
reasonably be expected to result in a Material Adverse Effect.

 
-6-

--------------------------------------------------------------------------------

 
 
(m) Regulatory Permits.  The Company and the Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as described in the SEC Reports, except where the failure
to possess such permits could not reasonably be expected to result in a Material
Adverse Effect (“Material Permits”), and neither the Company nor any Subsidiary
has received any notice of proceedings relating to the revocation or
modification of any Material Permit.
 
(n) Title to Assets.  The Company and the Subsidiaries have good and marketable
title in fee simple to all real property owned by them and good and marketable
title in all personal property owned by them that is material to the business of
the Company and the Subsidiaries, in each case free and clear of all Liens,
except for (i) Liens as do not materially affect the value of such property and
do not materially interfere with the use made and proposed to be made of such
property by the Company and the Subsidiaries and (ii) Liens for the payment of
federal, state or other taxes, for which appropriate reserves have been made
therefor in accordance with GAAP and the payment of which is neither delinquent
nor subject to penalties.  Any real property and facilities held under lease by
the Company and the Subsidiaries are held by them under valid, subsisting and
enforceable leases with which the Company and the Subsidiaries are in
compliance.
 
(o) Intellectual Property.  The Company and the Subsidiaries have, or have
rights to use, all patents, patent applications, trademarks, trademark
applications, service marks, trade names, trade secrets, inventions, copyrights,
licenses and other intellectual property rights and similar rights as described
in the SEC Reports as necessary or required for use in connection with their
respective businesses and which the failure to so have could have a Material
Adverse Effect (collectively, the “Intellectual Property Rights”).  None of, and
neither the Company nor any Subsidiary has received a notice (written or
otherwise) that any of, the Intellectual Property Rights has expired, terminated
or been abandoned, or is expected to expire or terminate or be abandoned, within
two (2) years from the date of this Agreement.  Neither the Company nor any
Subsidiary has received, since the date of the latest audited financial
statements included within the SEC Reports, a written notice of a claim or
otherwise has any knowledge that the Intellectual Property Rights violate or
infringe upon the rights of any Person, except as could not have or reasonably
be expected to not have a Material Adverse Effect.  To the knowledge of the
Company, all such Intellectual Property Rights are enforceable and there is no
existing infringement by another Person of any of the Intellectual Property
Rights.  The Company and its Subsidiaries have taken reasonable security
measures to protect the secrecy, confidentiality and value of all of their
intellectual properties, except where failure to do so could not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.
 
(p) Insurance.  The Company and the Subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which the Company and
the Subsidiaries are engaged, including, but not limited to, directors and
officers insurance coverage at least equal to the aggregate Subscription
Amount.  Neither the Company nor any Subsidiary has any reason to believe that
it will not be able to renew its existing insurance coverage as and when such
coverage expires or to obtain similar coverage from similar insurers as may be
necessary to continue its business without a significant increase in cost.
 
(q) Transactions With Affiliates and Employees.  Except as set forth in the SEC
Reports, none of the officers or directors of the Company or any Subsidiary and,
to the knowledge of the Company, none of the employees of the Company or any
Subsidiary is presently a party to any transaction with the Company or any
Subsidiary (other than for services as employees, officers and directors),
including any contract, agreement or other arrangement providing for the
furnishing of services to or by, providing for rental of real or personal
property to or from, providing for the borrowing of money from or lending of
money to or otherwise requiring payments to or from any officer, director or
such employee or, to the knowledge of the Company, any entity in which any
officer, director, or any such employee has a substantial interest or is an
officer, director, trustee, stockholder, member or partner, in each case in
excess of $120,000 other than for: (i) payment of salary or consulting fees for
services rendered, (ii) reimbursement for expenses incurred on behalf of the
Company and (iii) other employee benefits, including stock option agreements
under any stock option plan of the Company.

 
-7-

--------------------------------------------------------------------------------

 
 
(r) Certain Fees.  No brokerage or finder’s fees or commissions are or will be
payable by the Company or any Subsidiary to any broker, financial advisor or
consultant, finder, placement agent, investment banker, bank or other Person
with respect to the transactions contemplated by the Transaction Documents.  The
Purchaser shall have no obligation with respect to any fees or with respect to
any claims made by or on behalf of other Persons for fees of a type contemplated
in this Section that may be due in connection with the transactions contemplated
by the Transaction Documents.
 
(s) Private Placement. Assuming the accuracy of the Purchaser’s representations
and warranties set forth in Section 3.2, no registration under the Securities
Act is required for the offer and sale of the Shares by the Company to the
Purchaser as contemplated hereby. The issuance and sale of the Shares hereunder
does not contravene the rules and regulations of the Trading Market.
 
(t) Investment Company. The Company is not, and is not an Affiliate of, and
immediately after receipt of payment for the Shares, will not be or be an
Affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.  The Company shall conduct its business in a
manner so that it will not become an “investment company” subject to
registration under the Investment Company Act of 1940, as amended.
 
(u) Registration Rights.  Other than the Purchaser acting under Section 4.1
herein, no Person has any right to cause the Company to effect the registration
under the Securities Act of any securities of the Company or any Subsidiary.
 
(v) Listing and Maintenance Requirements.  The Common Stock is registered
pursuant to Section 12(b) or 12(g) of the Exchange Act, and the Company has
taken no action designed to, or which to its knowledge is likely to have the
effect of, terminating the registration of the Common Stock under the Exchange
Act nor has the Company received any notification that the Commission is
contemplating terminating such registration.  The Company has not, in the 12
months preceding the date hereof, received notice from any Trading Market on
which the Common Stock is or has been listed or quoted to the effect that the
Company is not in compliance with the listing or maintenance requirements of
such Trading Market. The Company is, and has no reason to believe that it will
not in the foreseeable future continue to be, in compliance with all such
listing and maintenance requirements.
 
(w) Disclosure.  Except with respect to the material terms and conditions of the
transactions contemplated by the Transaction Documents, the Company confirms
that neither it nor any other Person acting on its behalf has provided the
Purchaser or their agents or counsel with any information that it believes
constitutes or might constitute material, non-public information.   The Company
understands and confirms that the Purchaser will rely on the foregoing
representation in effecting transactions in securities of the Company.  All of
the disclosure furnished by or on behalf of the Company to the Purchaser
regarding the Company and its Subsidiaries, their respective businesses and the
transactions contemplated hereby, including the Disclosure Schedules to this
Agreement, is true and correct and does not contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements made therein, in light of the circumstances under which they were
made, not misleading. The press releases disseminated by the Company during the
twelve months preceding the date of this Agreement taken as a whole do not
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made and when made,
not misleading.  The Company acknowledges and agrees that the Purchaser makes no
or has not made any representations or warranties with respect to the
transactions contemplated hereby other than those specifically set forth in
Section 3.2 hereof.
 
(x) Tax Status.  Except for matters that would not, individually or in the
aggregate, have or reasonably be expected to result in a Material Adverse
Effect, the Company and its Subsidiaries each (i) has made or filed all United
States federal, state and local income and all foreign income and franchise tax
returns, reports and declarations required by any jurisdiction to which it is
subject, (ii) has paid all taxes and other governmental assessments and charges
that are material in amount, shown or determined to be due on such returns,
reports and declarations and (iii) has set aside on its books provision
reasonably adequate for the payment of all material taxes for periods subsequent
to the periods to which such returns, reports or declarations apply.  There are
no unpaid taxes in any material amount claimed to be due by the taxing authority
of any jurisdiction, and the officers of the Company or of any Subsidiary know
of no basis for any such claim.

 
-8-

--------------------------------------------------------------------------------

 
 
(y) No General Solicitation.  Neither the Company nor any person acting on
behalf of the Company has offered or sold any of the Shares by any form of
general solicitation or general advertising.  The Company has offered the Shares
for sale only to the Purchaser and certain other “accredited investors” within
the meaning of Rule 501 under the Securities Act.
 
3.2 Representations and Warranties of the Purchaser.  The Purchaser hereby
represents and warrants to the Company, as of the date hereof:
 
(a) Organization; Authority.  The Purchaser is an entity duly organized and
formed, validly existing and in good standing under the laws of
Switzerland.  The Purchaser has full right, corporate, partnership, limited
liability company or similar power and authority to enter into and to consummate
the transactions contemplated by the Transaction Documents and otherwise to
carry out its obligations hereunder and thereunder. The execution and delivery
of the Transaction Documents and performance by the Purchaser of the
transactions contemplated by the Transaction Documents have been duly authorized
by all necessary corporate, partnership, limited liability company or similar
action, as applicable, on the part of the Purchaser.  Each Transaction Document
to which it is a party has been duly executed by the Purchaser, and when
delivered by the Purchaser in accordance with the terms hereof, will constitute
the valid and legally binding obligation of the Purchaser, enforceable against
it in accordance with its terms, except: (i) as limited by general equitable
principles and applicable bankruptcy, insolvency, reorganization, moratorium and
other laws of general application affecting enforcement of creditors’ rights
generally, (ii) as limited by laws relating to the availability of specific
performance, injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.
 
(b) Own Account.  The Purchaser understands that the Shares are “restricted
securities” and have not been registered under the Securities Act or any
applicable state securities law and is acquiring the Shares as principal for its
own account and not with a view to or for distributing or reselling such Shares
or any part thereof in violation of the Securities Act or any applicable state
securities law, has no present intention of distributing any of such Shares in
violation of the Securities Act or any applicable state securities law and has
no direct or indirect arrangement or understandings with any other persons to
distribute or regarding the distribution of such Shares in violation of the
Securities Act or any applicable state securities law (this representation and
warranty not limiting the Purchaser’s right to sell the Shares pursuant to the
Registration Statement or otherwise in compliance with applicable federal and
state securities laws).  The Purchaser is acquiring the Shares hereunder in the
ordinary course of its business.
 
(c) Purchaser Status.  At the time the Purchaser was offered the Shares, it was,
and as of the date hereof it is, and on each Investment Date on which it
purchases Shares, it will be either: (i) an “accredited investor” as defined in
Rule 501(a)(1), (a)(2), (a)(3), (a)(7) or (a)(8) under the Securities Act or
(ii) a “qualified institutional buyer” as defined in Rule 144A(a) under the
Securities Act.
 
(d) Experience of the Purchaser.  The Purchaser, either alone or together with
its representatives, has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Shares, and has so evaluated the
merits and risks of such investment.  The Purchaser is able to bear the economic
risk of an investment in the Shares and, at the present time, is able to afford
a complete loss of such investment.
 
(e) General Solicitation.  The Purchaser is not purchasing the Shares as a
result of any advertisement, article, notice or other communication regarding
the Shares published in any newspaper, magazine or similar media or broadcast
over television or radio or presented at any seminar or any other general
solicitation or general advertisement.
 
(f) Certain Transactions and Confidentiality.  Other than consummating the
transactions contemplated hereunder, the Purchaser has not directly or
indirectly, nor has any Person acting on behalf of or pursuant to any
understanding with the Purchaser, executed any purchases or sales, including
Short Sales, of the securities of the Company during the period commencing as of
the time that the Purchaser first received a term sheet (written or oral) from
the Company or any other Person representing the Company setting forth the
material terms of the transactions contemplated hereunder and ending immediately
prior to the execution hereof.

 
-9-

--------------------------------------------------------------------------------

 
 
(g) Compliance with Foreign Laws.  The Purchaser has satisfied itself as to the
full observance of the laws of Switzerland or any other applicable jurisdiction
in connection with any invitation to subscribe for the Shares or any use of,
compliance with, or observance of any term or condition set forth in the
Transaction Documents.  The Purchaser’s subscription and payment for and
continued beneficial ownership of the Shares will not violate any applicable
securities or other laws of the jurisdiction of its incorporation or any other
jurisdiction applicable to Purchaser.
 
The Company acknowledges and agrees that the representations contained in
Section 3.2 shall not modify, amend or affect the Purchaser’s right to rely on
the Company’s representations and warranties contained in this Agreement or any
representations and warranties contained in any other Transaction Document or
any other document or instrument executed and/or delivered in connection with
this Agreement or the consummation of the transaction contemplated hereby.
 
ARTICLE IV.
REGISTRATION  RIGHTS


4.1 Demand Registration. If the Company shall receive from Purchaser, at any
time, a written request that the Company effect any registration with respect to
all, but not less than all, of the Shares, the Company shall, as soon as
practicable, use its best efforts to file a Registration Statement with the
Commission covering the Shares, and to effect such registration (including,
without limitation, filing post-effective amendments, appropriate qualifications
under applicable blue sky or other state securities laws, and appropriate
compliance with the Securities Act) as would permit or facilitate the sale and
distribution of the Shares as are specified in such request. The Registration
Statement filed pursuant to the request of the Purchaser may include other
securities of the Company, with respect to which registration rights have been
granted, and may include securities of the Company being sold for the account of
the Company.
 
4.2 Expense of Registration. All registration expenses incurred in connection
with any registration, qualification or compliance pursuant to Section 4.1
hereof, shall be borne by the Company; provided, however, that the Purchaser
shall bear the registration expenses for any registration proceeding begun
pursuant to Section 4.1 and subsequently withdrawn by the Purchaser. All selling
expenses relating to securities registered pursuant to Section 4.1 hereof shall
be borne by the holders of such securities pro rata on the basis of the number
of shares of securities so registered on their behalf.
 
ARTICLE V.
OTHER AGREEMENTS OF THE PARTIES
 
5.1 Transfer Restrictions.
 
(a) The Shares may only be disposed of in compliance with state and federal
securities laws.  In connection with any transfer of Shares other than pursuant
to an effective registration statement or Rule 144, to the Company or to an
Affiliate of the Purchaser or in connection with a pledge as contemplated in
Section 5.1(b), the Company may require the transferor thereof to provide to the
Company an opinion of counsel selected by the transferor and reasonably
acceptable to the Company, the form and substance of which opinion shall be
reasonably satisfactory to the Company, to the effect that such transfer does
not require registration of such transferred Shares under the Securities
Act.  As a condition of transfer, any such transferee shall agree in writing to
be bound by the terms of this Agreement and shall have the rights and
obligations of the Purchaser under this Agreement.
 
(b) The Purchaser agrees to the imprinting, so long as is required by this
Section 5.1, of a legend on any of the Shares in the following form:

 
-10-

--------------------------------------------------------------------------------

 
 
THIS SECURITY HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY.  THIS SECURITY MAY BE PLEDGED IN CONNECTION WITH A
BONA FIDE MARGIN ACCOUNT WITH A REGISTERED BROKER-DEALER OR OTHER LOAN WITH A
FINANCIAL INSTITUTION THAT IS AN “ACCREDITED INVESTOR” AS DEFINED IN RULE 501(a)
UNDER THE SECURITIES ACT OR OTHER LOAN SECURED BY SUCH SECURITIES.
 
The Company acknowledges and agrees that the Purchaser may from time to time
pledge pursuant to a bona fide margin agreement with a registered broker-dealer
or grant a security interest in some or all of the Shares to a financial
institution that is an “accredited investor” as defined in Rule 501(a) under the
Securities Act and who agrees to be bound by the provisions of this Agreement
and, if required under the terms of such arrangement, the Purchaser may transfer
pledged or secured Shares to the pledgees or secured parties.  Such a pledge or
transfer would not be subject to approval of the Company and no legal opinion of
legal counsel of the pledgee, secured party or pledgor shall be required in
connection therewith.  Further, no notice shall be required of such pledge.  At
the appropriate Purchaser’s expense, the Company will execute and deliver such
reasonable documentation as a pledgee or secured party of Shares may reasonably
request in connection with a pledge or transfer of the Shares, including, if the
Shares are subject to registration pursuant to Section 4.1 herein, the
preparation and filing of any required prospectus supplement under Rule
424(b)(3) under the Securities Act or other applicable provision of the
Securities Act.
 
(c) The Purchaser agrees with the Company that the Purchaser will sell any
Shares pursuant to either the registration requirements of the Securities Act,
including any applicable prospectus delivery requirements, or an exemption
therefrom, and that if Shares are sold pursuant to a Registration Statement,
they will be sold in compliance with the plan of distribution set forth therein,
and acknowledges that the removal of the restrictive legend from certificates
representing Shares as set forth in this Section 5.1 is predicated upon the
Company’s reliance upon this understanding.
 
5.2 Furnishing of Information; Public Information.  For so long as the Purchaser
owns at least fifty percent (50%) of the Shares required to be purchased under
the terms of this Agreement, the Company covenants to maintain the registration
of the Common Stock under Section 12(b) or 12(g) of the Exchange Act and to
timely file (or obtain extensions in respect thereof and file within the
applicable grace period) all reports required to be filed by the Company after
the date hereof pursuant to the Exchange Act even if the Company is not then
subject to the reporting requirements of the Exchange Act.
 
5.3 Securities Laws Disclosure; Publicity. The Company shall issue a press
release disclosing the material terms of the transactions contemplated hereby,
and (b) file a Current Report on Form 8-K, including the Transaction Documents
as exhibits thereto, with the Commission within the time required by the
Exchange Act.  From and after the issuance of such press release, the Company
represents to the Purchaser that it shall have publicly disclosed all material,
non-public information delivered to the Purchaser by the Company or any of its
Subsidiaries, or any of their respective officers, directors, employees or
agents in connection with the transactions contemplated by the Transaction
Documents.  The Company and the Purchaser shall consult with each other in
issuing any other press releases with respect to the transactions contemplated
hereby, and neither the Company nor the Purchaser shall issue any such press
release nor otherwise make any such public statement without the prior consent
of the Company, with respect to any press release of the Purchaser, or without
the prior consent of the Purchaser, with respect to any press release of the
Company, which consent shall not unreasonably be withheld or delayed, except if
such disclosure is required by law, in which case the disclosing party shall
promptly provide the other party with prior notice of such public statement or
communication.  Notwithstanding the foregoing, the Company shall not publicly
disclose the name of the Purchaser, or include the name of the Purchaser in any
filing with the Commission or any regulatory agency or Trading Market, without
the prior written consent of the Purchaser, except: (a) as required by federal
securities law in connection with (i) any registration statement contemplated by
Section 4.1, and (ii) the filing of final Transaction Documents with the
Commission and (b) to the extent such disclosure is required by law or Trading
Market regulations, in which case the Company shall provide the Purchaser with
prior notice of such disclosure permitted under this clause (b).

 
-11-

--------------------------------------------------------------------------------

 
 
5.4 Non-Public Information.  Except with respect to the material terms and
conditions of the transactions contemplated by the Transaction Documents, the
Company covenants and agrees that neither it, nor any other Person acting on its
behalf, will provide the Purchaser or its agents or counsel with any information
that the Company believes constitutes material non-public information, unless
prior thereto the Purchaser shall have entered into a written agreement with the
Company regarding the confidentiality and use of such information.  The Company
understands and confirms that the Purchaser shall be relying on the foregoing
covenant in effecting transactions in securities of the Company.
 
5.5 Use of Proceeds.  The Company shall use the net proceeds from the sale of
the Shares hereunder for working capital purposes and shall not use such
proceeds for the redemption of any Common Stock or Common Stock Equivalents, or
for the settlement of any outstanding litigation.
 
5.6 Indemnification of the Purchaser.   Subject to the provisions of this
Section 5.6, the Company will indemnify and hold the Purchaser and its
directors, officers, shareholders, members, partners, employees and agents (and
any other Persons with a functionally equivalent role of a Person holding such
titles notwithstanding a lack of such title or any other title), each Person who
controls the Purchaser (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act), and the directors, officers, shareholders,
agents, members, partners or employees (and any other Persons with a
functionally equivalent role of a Person holding such titles notwithstanding a
lack of such title or any other title) of such controlling persons (each, a
“Purchaser Party”) harmless from any and all losses, liabilities, obligations,
claims, contingencies, damages, costs and expenses, including all judgments,
amounts paid in settlements, court costs and reasonable attorneys’ fees and
costs of investigation that any such Purchaser Party may suffer or incur as a
result of or relating to (a) any breach of any of the representations,
warranties, covenants or agreements made by the Company in this Agreement or in
the other Transaction Documents or (b) any action instituted against the
Purchaser Parties in any capacity, or any of them or their respective
Affiliates, by any stockholder of the Company who is not an Affiliate of such
Purchaser Parties, with respect to any of the transactions contemplated by the
Transaction Documents (unless such action is based upon a breach of such
Purchaser Party’s representations, warranties or covenants under the Transaction
Documents or any agreements or understandings such Purchaser Parties may have
with any such stockholder or any violations by such Purchaser Parties of state
or federal securities laws or any conduct by such Purchaser Parties which
constitutes fraud, gross negligence, willful misconduct or malfeasance).  If any
action shall be brought against any Purchaser Party in respect of which
indemnity may be sought pursuant to this Agreement, such Purchaser Party shall
promptly notify the Company in writing, and the Company shall have the right to
assume the defense thereof with counsel of its own choosing reasonably
acceptable to the Purchaser Party.
 
5.7 Reservation of Common Stock. As of the date hereof, the Company has reserved
and the Company shall continue to reserve and keep available at all times, free
of preemptive rights, a sufficient number of shares of Common Stock for the
purpose of enabling the Company to issue Shares pursuant to this Agreement .
 
5.8   Certain Transactions and Confidentiality. The Purchaser covenants that
neither it, nor any Affiliate acting on its behalf or pursuant to any
understanding with it will execute any purchases or sales, including Short
Sales, of any of the Company’s securities during the period commencing with the
execution of this Agreement and ending at such time that the transactions
contemplated by this Agreement are first publicly announced pursuant to an
initial press release  as described in Section 5.3.  The Purchaser covenants
that until such time as the transactions contemplated by this Agreement are
publicly disclosed by the Company pursuant to the initial press release as
described in Section 5.3, the Purchaser will maintain the confidentiality of the
existence and terms of this transaction and the information included in the
Transaction Documents and the Disclosure Schedules. 
 
5.9       Form D; Blue Sky Filings.  The Company agrees to timely file a Form D
with respect to the Shares as required under Regulation D and to provide a copy
thereof, promptly upon request of the Purchaser. The Company shall take such
action as the Company shall reasonably determine is necessary in order to obtain
an exemption for, or to qualify the Shares for, sale to the Purchaser at the
Closing under applicable securities or “Blue Sky” laws of the states of the
United States, and shall provide evidence of such actions promptly upon request
of the Purchaser.

 
-12-

--------------------------------------------------------------------------------

 


5.10 Acknowledgment of Dilution.  The Company acknowledges that the issuance of
the Shares will result in dilution of the outstanding shares of Common Stock,
which dilution may be substantial under certain market conditions.  The Company
further acknowledges that its obligations under the Transaction Documents,
including, without limitation, its obligation to issue the Shares pursuant to
the Transaction Documents, are unconditional and absolute and not subject to any
right of set off, counterclaim, delay or reduction, regardless of the effect of
any such dilution or any claim the Company may have against the Purchaser and
regardless of the dilutive effect that such issuance may have on the ownership
of the other stockholders of the Company.
 
5.11 Board Representation.  Upon each Closing, the Company’s Board of Directors
shall consist of at least four members.  At such time as the Purchaser shall
have purchased all Shares required to be purchased under the terms of this
Agreement, the Purchaser shall have the right to appoint one (1) director (the
“Purchaser Designee”), subject to approval by the Company’s Board of Directors,
which approval shall not be unreasonably withheld. The Company shall use its
best efforts to ensure that the Purchaser Designee continues to be elected to
the Board of Directors for so long as the Purchaser beneficially owns at least
fifty percent (50%) of the Company’s outstanding Common Stock.Voting
Agreement.  On the date hereof, the Company and Purchaser shall enter into a
Voting Agreement, substantially in the form attached hereto as Exhibit B, which
Voting Agreement shall require the Purchaser to vote all Shares registered in
its name or beneficially owned by it and any and all other securities of the
Company legally or beneficially acquired by Purchaser, for, among other matters
set forth in the Voting Agreement, the nominees for election to the Board of
Directors, as recommended by a majority of the Board of Directors then serving
as members of the Board of Directors.
 
5.12 Extraordinary Transactions.  In the event that a Change in Control of the
Company, as defined in Section 1.7 of the Voting Agreement, or a material or
extraordinary transaction outside of the ordinary course of the Company’s
business (together, an “Extraordinary Transaction”), is proposed, such
Extraordinary Transaction shall require the approval of the Purchaser Designee,
acting as a fiduciary for all shareholders, in addition to Purchaser.
 
5.13 Right to Participate in Future Financings.  Subject to applicable
securities laws, so long as Purchaser beneficially owns at least fifty percent
(50%) of the Shares required to be purchased under the terms of this Agreement,
the Purchaser shall have a pro rata right, but not an obligation, based on its
percentage equity ownership of Common Stock (calculated on a fully diluted basis
assuming full conversion and exercise of all outstanding options and other
outstanding exercisable and convertible securities), to participate in
subsequent issuances of Common Stock or other voting securities of the Company,
other than: (i) the issuance Common Stock or Common Stock Equivalents to
employees, consultants and directors, pursuant to plans or agreements approved
by the Board of Directors; (ii) the issuance of securities pursuant to the
conversion or exercise of convertible or exercisable securities; (iii) the
issuance of securities that, with unanimous written approval of the Board, are
offered to any existing shareholder of the Company; (iv) the issuance of
securities in connection with a bona fide business acquisition by the Company,
whether by merger, consolidation, sale of assets, sale or exchange of stock or
otherwise; and (v) the issuance of securities to lenders, creditors, lessors or
similar financing entities or strategic partners with the approval of the Board
of Directors. Any shares of Common Stock or other voting securities not
subscribed for by Purchaser may be reallocated pro rata among the other eligible
investors.
 
ARTICLE VI.
MISCELLANEOUS
 
6.1 Fees and Expenses.  Except as expressly set forth in the Transaction
Documents to the contrary, each party shall pay the fees and expenses of its
advisers, counsel, accountants and other experts, if any, and all other expenses
incurred by such party incident to the negotiation, preparation, execution,
delivery and performance of this Agreement.  The Company shall pay all Transfer
Agent fees (including, without limitation, any fees required for same-day
processing of any instruction letter delivered by the Company and any exercise
notice delivered by the Purchaser), stamp taxes and other taxes and duties
levied in connection with the delivery of any Shares to the Purchaser.
 
6.2 Entire Agreement.  The Transaction Documents, together with the exhibits and
schedules thereto, contain the entire understanding of the parties with respect
to the subject matter hereof and thereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules.

 
-13-

--------------------------------------------------------------------------------

 
 
6.3 Notices.  Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of: (a) the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile number set
forth on the signature page attached hereto at or prior to 5:30 p.m. PST on a
Trading Day, (b) the next Trading Day after the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile number set
forth on the signature pages attached hereto on a day that is not a Trading Day
or later than 5:30 p.m. PST on any Trading Day, (c) the second (2nd) Trading Day
following the date of mailing, if sent by U.S. nationally recognized overnight
courier service or (d) upon actual receipt by the party to whom such notice is
required to be given.  The address for such notices and communications shall be
as set forth on the signature pages attached hereto.
 
6.4 Amendments; Waivers.  No provision of this Agreement may be waived,
modified, supplemented or amended except in a written instrument signed, in the
case of an amendment, by the Company and the Purchaser, in the case of a waiver,
by the party against whom enforcement of any such waived provision is
sought.  No waiver of any default with respect to any provision, condition or
requirement of this Agreement shall be deemed to be a continuing waiver in the
future or a waiver of any subsequent default or a waiver of any other provision,
condition or requirement hereof, nor shall any delay or omission of any party to
exercise any right hereunder in any manner impair the exercise of any such
right.
 
6.5 Headings.  The headings herein are for convenience only, do not constitute a
part of this Agreement and shall not be deemed to limit or affect any of the
provisions hereof.
 
6.6 Successors and Assigns.  This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns.  The
Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Purchaser (other than by merger).  The
Purchaser may not assign any or all of its rights under this Agreement to any
Person other than an Affiliate of Purchaser, without the prior written consent
of the Company.
 
6.7 No Third-Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person, except as otherwise set forth in Section 5.6 and this Section 6.7.
 
6.8 Governing Law.  All questions concerning the construction, validity,
enforcement and interpretation of the Transaction Documents shall be governed by
and construed and enforced in accordance with the laws of the State of Delaware,
without regard to the principles of conflicts of law thereof.  Each party agrees
that all legal proceedings concerning the interpretations, enforcement and
defense of the transactions contemplated by this Agreement and any other
Transaction Documents (whether brought against a party hereto or its respective
affiliates, directors, officers, shareholders, partners, members, employees or
agents) shall be commenced exclusively in the courts sitting in the State of
Delaware. Each party hereby irrevocably submits to the exclusive jurisdiction of
the courts sitting in the State of Delaware for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein (including with respect to the enforcement of any of the
Transaction Documents), and hereby irrevocably waives, and agrees not to assert
in any suit, action or proceeding, any claim that it is not personally subject
to the jurisdiction of any such court, that such suit, action or proceeding is
improper or is an inconvenient venue for such proceeding.  Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Agreement
and agrees that such service shall constitute good and sufficient service of
process and notice thereof.  Nothing contained herein shall be deemed to limit
in any way any right to serve process in any other manner permitted by law.  If
either party shall commence an action or proceeding to enforce any provisions of
the Transaction Documents, then in addition to the obligations of the Company
under Section 5.6, the prevailing party in such action, suit or proceeding shall
be reimbursed by the other party for its reasonable attorneys’ fees and other
costs and expenses incurred with the investigation, preparation and prosecution
of such action or proceeding.

 
-14-

--------------------------------------------------------------------------------

 


6.9 Survival.  The representations and warranties contained herein shall survive
the Initial Closing and each subsequent Closing and the delivery of the Shares.
 
6.10 Execution.  This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to each other party, it being understood that the parties need not
sign the same counterpart.  In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original thereof.
 
6.11 Severability.  If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.
 
6.12 Replacement of Shares.  If any certificate or instrument evidencing any
Shares is mutilated, lost, stolen or destroyed, the Company shall issue or cause
to be issued in exchange and substitution for and upon cancellation thereof (in
the case of mutilation), or in lieu of and substitution therefor, a new
certificate or instrument, but only upon receipt of evidence reasonably
satisfactory to the Company of such loss, theft or destruction.  The applicant
for a new certificate or instrument under such circumstances shall also pay any
reasonable third-party costs (including customary indemnity) associated with the
issuance of such replacement Shares.
 
6.13 Remedies.  In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, the Purchaser and the
Company will be entitled to specific performance under the Transaction
Documents.  The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
contained in the Transaction Documents and hereby agree to waive and not to
assert in any action for specific performance of any such obligation the defense
that a remedy at law would be adequate.
 
6.14 Saturdays, Sundays, Holidays, etc.  If the last or appointed day for the
taking of any action or the expiration of any right required or granted herein
shall not be a Business Day, then such action may be taken or such right may be
exercised on the next succeeding Business Day.
 
6.15 Construction. The parties agree that each of them and/or their respective
counsel have reviewed and had an opportunity to revise the Transaction Documents
and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of the Transaction Documents or any amendments thereto. In
addition, each and every reference to share prices and shares of Common Stock in
any Transaction Document shall be subject to adjustment for reverse and forward
stock splits, stock dividends, stock combinations and other similar transactions
of the Common Stock that occur after the date of this Agreement.
 
6.16 WAIVER OF JURY TRIAL.  IN ANY ACTION, SUIT, OR PROCEEDING IN ANY
JURISDICTION BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY, THE PARTIES EACH
KNOWINGLY AND INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW,
HEREBY ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVES FOREVER
TRIAL BY JURY.
 
(Signature Page Follow)

 
-15-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
VISTAGEN THERAPEUTICS, INC.
 
 
Address for Notice:
384 Oyster Point Blvd., No. 8
South San Francisco, CA 94080
 
By: /s/ Shawn K. Singh
Fax: (650) 244-9979
Name: Shawn K. Singh, JD
Title: Chief Executive Officer
 
 
AUTILION AG
 
Address for Notice:
 
 
 
By: /s/ Hillard Herzog
Fax:
Name: Hillard Herzog
Title: President
 





 


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 
-16-

--------------------------------------------------------------------------------

 
 
SCHEDULES TO SECURITIES PURCHASE AGREEMENT


Schedule 3.1(a)– Subsidiaries


·  
VistaGen Therapeutics, Inc., a California corporation (“VistaGen California”):
100% owned by the Company

·  
Artemis Neuroscience, Inc., a Maryland corporation (“Artemis”): 100% owned by
VistaGen California

·  
VistaStem Canada Inc., an Ontario (Canada) corporation: 100% owned by VistaGen
California

 
Schedule 3.1(d)– No Conflicts; Schedule 3.1(e)– Filings, Consents and Approvals
 
In October 2012, the Company entered into a Note Exchange and Purchase Agreement
(“Platinum Agreement”) with Platinum Long Term Growth VII, LLC (“Platinum”)
pursuant to which Platinum agreed to purchase from the Company senior secured
convertible promissory notes in the aggregate principal amount of approximately
$3.27 million (the “Platinum Notes”).
 
The transactions contemplated by this Agreement constitute a Major Transaction
under the terms of the Platinum Agreement. As such, the Company is required to
give Platinum written notice of the Major Transaction, at which time Platinum
may require pre-payment of the Notes contemporaneously with the execution of
this Agreement. Platinum has informed the Company that it intends to waive this
requirement and convert the Platinum Notes into equity securities of the Company
contemporaneously with the execution of this Agreement.
 
Schedule 3.1(g)– Capitalization
 
Since its most recently filed periodic report under the Exchange Act, its
Quarterly Report on Form 10-Q filed on February 14, 2013, and through March 29,
2013, Since its most recently filed periodic report under the Exchange Act, its
Quarterly Report on Form 10-Q filed on February 14, 2013, and through March 29,
2013, the Company has issued 675,074 shares of Common Stock and warrants to
purchase 337,537 shares of Common Stock, pursuant to that certain Private
Offering Memorandum of Terms (the “Unit Offering”), as approved by the Company’s
Board of Directors on August 28, 2012.
 
The authorized capitalization of the Company as of March 3, 2013 is as follows:
 
Authorized Common Stock:                   200,000,000 shares;
Authorized Preferred Stock:                   10,000,000 shares; and
Authorized Series A Preferred Stock:   500,000 shares


 
-17-

--------------------------------------------------------------------------------

 
 
Capitalization Table as of March 29, 2013
 
Common Stock
                 
Management, Board of Directors, and Scientific Advisory Board
 
    1,737,932
 
8.4%
         
Institutions
 
    8,883,654
 
42.8%
         
Individual Investors and Employees
 
  10,145,275
 
48.9%
         
Total Common Stock
(1)
  20,766,861
 
100.0%
         
Series A Preferred Stock
       
  Platinum Long Term Growth Fund
(2)
       500,000
             
Warrants to purchase Common Stock
(3)
  14,605,571
             
Qualified Stock Plan Options
                 
Management, Board of Directors, and Scientific Advisory Board
 
    3,872,826
   
  Employees and others
 
    1,039,778
       
    4,912,604
   

___________
(1)  
Excludes (i) approximately 6.77 million shares of common stock issuable to
Platinum upon conversion of $3.273 million face value of Senior Secured
Convertible Promissory Notes plus accrued interest concurrently with the
Closing, and (ii) 15.0 million shares issuable to Platinum upon the exchange of
500,000 shares of Series A preferred stock into common stock, which exchange
shall occur at Platinum’s discretion.

 
(2)  
Exchangeable into 15.0 million shares of common stock and a five-year warrant to
purchase 7.5 million shares of common stock at an exercise price of $1.50 per
share, which exchange shall occur at Platinum’s discretion.

 
(3)  
Excludes 7.5 million shares exercisable at a price of $1.50 per share issuable
to Platinum upon the exchange of 500,000 shares of Series A Preferred stock into
common stock and warrants as described in Note (2).  The issuance of the Shares
under this Agreement at $0.50 per share will cause the exercise price.


 
-18-

--------------------------------------------------------------------------------

 
 
The following sets forth, on a pro forma basis, assuming, among other things,
Purchaser’s purchase of 72 million shares of Common Stock pursuant to this
Agreement, the fully-diluted capitalization of the Company:
 

   
Common Stock
 
 Options
 
 Warrants
 
 Series A Preferred
 
 Fully-Diluted
   
Stockholder
 
Shares
 
CS %
                 
 FD%
                             
Management, Board of Directors and Scientific Advisory Board
 
 1,737,932
 
1.75%
 
 3,872,826
 
 3,312,068
 
 -
 
 8,922,826
 
6.30%
                             
Institutions:
                           
  Purchaser
 
 72,000,000
 
72.34%
 
 -
 
 -
 
 -
 
 72,000,000
 
50.86%
  Other Institutions
 
 15,652,431
(1)
15.73%
 
 -
 
 15,727,980
(3)
 15,000,000
(2)
 31,380,411
 
22.17%
Total Institutions
 
 87,652,431
 
88.06%
 
 -
 
 15,727,980
 
 15,000,000
 
 118,380,411
 
83.63%
                             
Individual Investors and Employees
 
 10,145,275
 
10.19%
 
 1,039,778
 
 3,065,523
 
 -
 
 14,250,576
 
10.07%
                             
Total Common Stock
 
 99,535,638
 
100.00%
 
 4,912,604
 
 22,105,571
 
 15,000,000
 
 141,553,813
 
100.00%



(1)
 
 
Includes (i) approximately 6.77 million shares of common stock issuable to
Platinum upon conversion of $3.273 million face value of Senior Secured
Convertible Promissory Notes plus accrued interest concurrently with Closing.
 
(2)
 
 
500,000 shares of Series A Preferred Stock exchangeable into 15.0 million shares
of common stock and a five-year warrant to purchase 7.5 million shares of common
stock at an exercise price of $1,50 per share, which shall occur at Platinum's
discretion.
 
(3)
 
 
 
 
 
Includes 7.5 million shares exercisable at a price of $1.50 per share issuable
to Platinum upon the exchange of 500,000 shares of Series A Preferred stock into
common stock and warrants as described in Note (2).  The issuance of the Shares
to Purchaser under this Agreement at $0.50 per share will cause the exercise
price of outstanding warrants to purchase 3,272,577 shares of common stock and
warrants to purchase 7,500,000 shares of common stock issuable to Platinum
pursuant to the Platinum Agreement to be reduced from $1.50 per share to $0.50
per share.
 



Schedule 3.1(i)- Material Changes; Undisclosed Events, Liabilities or
Developments
 
None.

 
-19-

--------------------------------------------------------------------------------

 
 
Schedule 3.1(n)– Title to Assets; Schedule 3.1(o)– Intellectual Property


Pursuant to the Platinum Agreement, the Company and Platinum entered in an
amended and restated Security Agreement (the “Platinum Security Agreement”)
wherein the Company’s payment of the Platinum Notes is secured by (i) a
continuing security interest in all assets of the Company, (ii) a continuing
security interest and filing of assignments of the Company’s interest in all
intellectual property owned by VistaGen California with the United State Patent
and Trademark Office, and (iii) by VistaGen California’s equity interest in
Artemis. In addition, VistaGen California and Artemis entered into a Negative
Covenant Agreement pursuant to which VistaGen California and Artemis agreed to
refrain from incurring liens or certain indebtedness without the consent of
Platinum. Pursuant to its Note Conversion Agreement with the Company, upon
Purchaser’s satisfaction of its purchase obligations under this Agreement,
Platinum will (i) convert all of the Platinum Notes into Common Stock of the
Company, (ii) release its security interest in all assets of the Company, and
(iii) terminate the Platinum Security Agreement.

 
-20-

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
April __, 2013
Autilion AG
Bahnhofplatz 10
8853 Lachen
Switzerland


Re:           Investment by Autilion AG in VistaGen Therapeutics, Inc.


Ladies and Gentlemen:
 
We have acted as counsel to VistaGen Therapeutics, Inc., a Nevada corporation
(the “Company”), in connection with the sale of _____ million shares of the
Company’s common stock, par value $0.001 per share (the “Shares”) to Autilion
AG, a corporation organized and existing under the laws of Switzerland
(“Autilion”), pursuant to the Securities Purchase Agreement dated April 8, 2013
(the “Agreement”).
 
As to matters of fact, we are relying upon the representations and warranties of
all parties contained in Agreement and upon certificates and statements of
government officials, all without independent verification.  In addition, we
examined originals or copies of documents, corporate records (including, without
limitation, the Company's Certificate of Incorporation and Bylaws) and other
documents that we consider relevant for the purposes of this opinion.  In such
examination, we assumed that the signatures on documents and instruments
examined by us are authentic, that each is complete and what it purports to be,
that all documents and instruments submitted to us as copies, facsimiles or
digital submissions conform with the originals, and that the documents and
instruments submitted to us have not been amended or modified since the date
submitted.
 
In our examination of documents, we further assumed (i) that each person or
entity entering into such documents (other than the Company in connection with
the Agreement) had the power, legal competence and capacity to enter into and
perform all of such party's obligations thereunder, (ii) the due authorization,
execution and delivery by each party (other than the due authorization,
execution and delivery of the Agreement by the Company), (iii) the
enforceability and binding nature of the obligations of the parties to such
documents (other than as to the enforceability against, and the binding nature
upon, the Company of the Agreement), (iv) that there is no fact or circumstance
relating to any party (other than the Company) that might prevent Autilion from
enforcing any of the rights provided for in the Agreement, (v) performance on or
before the date of execution of the Agreement (“Effective Date”) by all parties
(other than the Company) of their obligations under the Agreement to be
performed on or before the Effective Date, and (vi) no action has been taken or
facts occurred which amend, revoke, terminate or render invalid any of the
documents, records, consents or resolutions which we have reviewed since the
date of the certificates we relied upon in rendering this opinion. We have also
assumed that there are no extrinsic agreements or understandings among the
parties to the Agreement that would modify or interpret the terms of the
Agreement or the respective rights or obligations of the parties thereunder.
 
Based upon and subject to the foregoing and the qualifications and limitations
set forth below, it is our opinion that:
 
1. The Company is a corporation duly incorporated, validly existing and in good
standing under the laws of the State of Nevada.
 
2. The Company has the requisite power and authority to enter into the Agreement
and issue the Shares.

 
-21-

--------------------------------------------------------------------------------

 
 
3. The execution, delivery and performance by the Company of the Agreement and
the consummation by the Company of each of the transactions contemplated thereby
has been duly and validly authorized by the Board of Directors of the
Corporation, and no further consent or authorization of the Company or its
directors is required.  The Agreement has been duly executed and delivered, and
the Agreement constitutes a legal, valid and binding obligation of the Company,
enforceable against the Company in accordance with its terms.
 
4. The Shares have been duly authorized and reserved for issuance, and, when
delivered, will be validly issued, fully paid and non-assessable.
 
5. The execution, delivery and performance of and compliance with the terms of
the Agreement and the issuance of the Shares do not and will not conflict with
or violate any provision of the Company’s Certificate of Incorporation or
Bylaws.
 
In rendering the opinion set forth in Paragraph 1 above as to the good standing
of the Company, we have relied exclusively on certificates of public officials,
dated _____ __, 2013, a copy of which is attached hereto as Exhibit A.
 
With regard to the opinion set forth in Paragraph 3 above, we note that whenever
an opinion herein states that an agreement is a “valid and binding obligation”
of the Company “enforceable against the Company in accordance with its terms,”
such statement shall mean that, subject to the qualifications and limitations
set forth herein, (i) an effective contract has been formed under California
law, (ii) the entire agreement is not invalid by reason of a specific statutory
prohibition or the public policy of the State of California, (iii) contractual
defenses to the Agreement are not available and (iv) some remedy is available if
a party to any of the Agreement does not materially comply with its terms.  This
does not imply that any particular type of remedy is available.
 
Our opinion set forth in Paragraph 3 above is further qualified by, and subject
to, and renders no opinion with respect to the following:
 
1.           The enforceability of provisions of the Agreement expressly or by
implication waiving or relinquishing broadly or vaguely stated rights or unknown
future rights or defenses, or waiving defenses to obligations or rights granted
by law (whether substantive or procedural) or waiving rights to damages, or the
benefits of statutory, regulatory or constitutional rights, unless and to the
extent the statute, regulation or constitution explicitly permits the waiver of
such rights;
 
2.           The enforceability of any provision of the Agreement purporting to
(a) waive rights to trial by jury, service of process or objections to venue or
jurisdiction in connection with any litigation arising out of or pertaining to
the Agreement, (b) exclude conflict of law principles under Nevada or California
law, (c) establish particular courts as the forum for the adjudication of any
controversy relating to the Agreement, or (d) establish the laws of any
particular state or jurisdiction for the adjudication of any controversy
relating to the Agreement;
 
3.           The effect of judicial decisions, which may permit the introduction
of extrinsic evidence to modify the terms or the interpretation of any of the
Agreement; and
 
4.           Any provision of any of the Agreement requiring written amendments
or waivers insofar as it suggests that oral or other modifications, amendments
or waivers could not be effectively agreed upon by the parties or that the
doctrine of promissory estoppel might not apply.  We note that a requirement
that provisions of the Agreement may only be amended or waived in writing may
not be binding or enforceable if an oral agreement has been created modifying
such provision or an implied agreement by trade practice or course of conduct
has given rise to an amendment or waiver.
 
In addition to the foregoing, the opinions expressed above are subject to the
following limitations, exceptions, qualifications and assumptions:
 
A.           We express no opinion as to compliance with applicable provisions
in any state or Federal statutes, rules or regulations concerning the issuance
or sale of securities, including the Shares.

 
-22-

--------------------------------------------------------------------------------

 


B.           We express no opinion as to matters governed by any laws other than
the State of California, the Nevada Corporation Code and the Federal law of the
United States of America.  We express no opinion as to the laws of any other
jurisdiction and no opinion regarding the statutes, administrative decisions,
rules, regulations or requirements of any county, municipality, subdivision or
local authority of any jurisdiction.  We express no opinion as to whether the
laws of any particular jurisdiction apply nor that the laws of any jurisdiction
other than those identified above are applicable to the Agreement or the
transactions contemplated thereby.
 
C.           Our opinion is premised upon the result that would be obtained if a
California court were to apply the internal laws of the State of California to
the interpretation and enforcement of the Agreement.
 
This opinion is rendered as of the date first above written solely for your
benefit in connection with the Agreement and may not be relied on by, nor may
copies be delivered to, any other person without our prior written consent.  Our
opinion is expressly limited to the matters set forth above and we render no
opinion, whether by implication or otherwise, as to any other matters relating
to the Company.  We assume no obligation to inform you of any facts,
circumstances, events or changes in the law that may hereafter be brought to our
attention that may alter, affect or modify the opinions expressed herein.
 
Very truly yours,




Daniel W. Rumsey
Managing Partner

 
-23-

--------------------------------------------------------------------------------

 
 
EXHIBIT C


SILICON VALLEY BANK
WIRE TRANSFER INSTRUCTIONS


The following information is provided to assist clients in routing wire
transfers TO Silicon Valley Bank in the most expeditious manner.


For all incoming foreign currency wires, please contact our International
Department at (408)654-7774 for settlement instructions.


DOMESTIC WIRE TRANSFER:


Instruct the paying financial institution or the payor to route all domestic
wire transfers via


FEDWIRE to the following ABA number:
TO: SIL VLY BK SJ
ROUTING & TRANSIT #: 121140399
FOR CREDIT OF: VistaGen Therapeutics Inc.
CREDIT ACCOUNT #: 3300101426
BY ORDER OF: [NAME OF SENDER]
INTERNATIONAL WIRE TRANSFER:


Instruct the paying financial institution to advise their U.S. correspondent to
pay as follows:


PAY TO: FC - SILICON VALLEY BANK
3003 TASMAN DRIVE
SANTA CLARA, CA 95054, USA
ROUTING & TRANSIT #: \\FW:121140399
SWIFT CODE SVBKUS6S
FOR CREDIT OF: VistaGen Therapeutics Inc.
FINAL CREDIT ACCOUNT #: 3300101426
BY ORDER OF: [NAME OF SENDER]
IMPORTANT!!!!


Wire instructions MUST designate your FULL TEN DIGIT ACCOUNT NUMBER. Wires
received by Silicon Valley Bank with INCOMPLETE or INVALID ACCOUNT NUMBERS may
be delayed and could possibly require return to the sending bank due to new
regulations.